Citation Nr: 0318812	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-09 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1998, for the grant of entitlement to service connection for 
psychosis, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to March 
1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a  May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied entitlement to an effective 
date earlier than September 3, 1998, for the grant of 
entitlement to service connection for chronic, 
undifferentiated type schizophrenia.  Based on the results of 
a June 2002 VA examination, the RO in July 2002 changed the 
diagnosis of the veteran's service-connected psychiatric 
disorder to "psychosis, not otherwise specified," and the 
issue has been recharacterized to reflect that revision.


FINDING OF FACT

1.  The veteran separated from active service on March 29, 
1996.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, claimed as schizophreniform 
disorder, was received on April 2, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
30, 1996, for the grant of service connection for psychosis, 
not otherwise specified, have been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The Board has concluded in this case that the effective date 
of the grant of entitlement to service connection for 
psychosis, not otherwise specified, should be the day 
following separation from service, the earliest date 
allowable under the law.  Accordingly, the decision herein 
represents a full grant of the claim, and further VA 
assistance, pursuant to the duty to assist and notify, is 
unnecessary.

II.  Earlier effective date

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400. 

The veteran separated from service on March 29, 1996.  Soon 
thereafter, on April 2, 1996, the RO received from the 
veteran a VA Form 21-526, Application for Compensation or 
Pension.  One of the six claimed disabilities listed on page 
3 of that form was schizophreniform disorder, which allegedly 
began in February 1995.  

On July 17, 1996, the RO denied entitlement to service 
connection for schizophreniform disorder.  The RO notified 
the veteran of its decision and of his appellate rights by 
letter dated August 6, 1996.  However, in November 1996 the 
RO received a statement from the veteran in which he 
indicated that because he had not heard anything about his 
claim he contacted the RO in October 1996.  As a result, he 
said that he then received a copy of the August 6, 1996, 
notice letter on October 30, 1996.  He further asked that the 
RO "reconsider" its July 17, 1996, rating decision.  
Additional evidence was received within one year, and in June 
1997, the RO again denied entitlement to service connection 
for schizophreniform disorder.  The veteran was notified of 
this decision and his appellate rights by letter dated June 
11, 1997.  

In June 1997, soon after the issuance of the June 1997 rating 
decision, the RO received from the veteran a statement in 
which he clarified that he was not claiming entitlement to 
service connection for a schizophreniform disorder; instead, 
he was claiming entitlement to service connection for a 
learning disability.  In December 1997, the RO denied 
entitlement to service connection for a learning disability 
on the basis that this was considered to be a congenital or 
developmental defect not subject to service connection.  

Thereafter, in January 1998, the RO received a four-page 
handwritten statement from the veteran in which he alluded to 
in-service psychiatric treatment.  He also provided a 
narrative as to his mental and emotional state during active 
service.  He said that he did have a good case.  On September 
3, 1998, the RO received another statement from the veteran, 
which in its entirety reads, "I request received 20 percent-
50 percent due Clinic Depression and Mix re disorder.  Thank 
you for all your help."  

The RO construed the September 1998 submission as a claim to 
reopen.  In February 2000, the RO granted entitlement to 
service connection for chronic, undifferentiated type 
schizophrenia, effective September 3, 1998, the date the 
claim to reopen was considered by the RO to have been 
received.  See generally 38 U.S.C.A. § 5108 (West 2002).  If 
the July 1996 and June 1997 rating decisions denying service 
connection for an acquired psychiatric disorder did indeed 
become final, the effective date could be no earlier than the 
date the claim to reopen was received, i.e., September 3, 
1998.  See 38 C.F.R. § 3.400.

The Board, however, concludes that the November 1996 and 
January 1998 submissions from the veteran can be liberally 
construed as notices of disagreement, such that the July 1996 
and June 1997 rating decisions did not become final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2002).  
Both VA and the veteran have to some extent applied various 
diagnoses to the veteran's psychiatric disorder since the 
initial claim was filed in April 1996.  In fact, as noted in 
the Introduction, the disorder is now characterized as 
psychosis, not otherwise specified.  As it has been 
determined that the veteran expressed disagreement with the 
initial adjudications of the claim in July 1996 and June 
1997, there is no final RO decision that limits the effective 
date to any date of receipt of a claim to reopen.  

An exception to the general rule regarding the effective date 
for an award of service connection applies if a claim is 
received within one year from separation from service.  In 
such a case, the effective date shall be the day following 
separation from service or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  In the instant case, this exception 
applies because the claim was received only days after 
service separation.  An effective date of March 30, 1996, the 
day after service separation, is not otherwise precluded.  
The record demonstrates that service connection was granted 
on a direct basis, and the service medical records and VA 
examination report dated July 13, 1999, demonstrate the 
veteran's psychiatric disorder began in service and was the 
very basis for his medical discharge from service.  See 
Santiago v. Brown, 5 Vet. App. 288, 293 (1993).

Accordingly, the proper effective date for the grant of 
service connection is March 30, 1996, the day after 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of March 30, 1996, for 
the award of service connection for psychosis, not otherwise 
specified, is granted.

  
	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

